NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                 Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted June 2, 2021*
                                 Decided June 2, 2021

                                         Before

                         DAVID F. HAMILTON, Circuit Judge

                         MICHAEL B. BRENNAN, Circuit Judge

                         THOMAS L. KIRSCH II, Circuit Judge


No. 21-1123

MICHELLE L. DRIDI and DENNIS L.                   Appeal from the United States District
FULNER,                                           Court for the Southern District of Indiana,
    Plaintiffs-Appellants,                        Indianapolis Division.

      v.                                          No. 1:20-cv-01770-TWP-MPB

AMERICAN FAMILY MUTUAL                            Tanya Walton Pratt,
INSURANCE COMPANY, S.I.,                          Chief Judge.
     Defendant-Appellee.

                                       ORDER

       Michelle Dridi brought suit on behalf her father against American Family Mutual
Insurance Company in Indiana state court. After American Family removed the suit to
federal court, a magistrate judge cited a prohibition on non-lawyers litigating on behalf
of another and directed the father to comply. The court dismissed the case without


      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-1123                                                                           Page 2

prejudice when Dridi continued to represent her father. Because Dridi and her father
ignored warnings that, as a non-attorney, Dridi could not represent her father (and she
does not seek to pursue a personal claim), we affirm.

        The complaint, signed by Dridi as “power of attorney” for her father, alleges that
American Family breached its obligation to pay Dridi’s father on his insurance claim
after a fire destroyed his house. She is not a licensed attorney, and she does not assert a
personal claim against American Family. A magistrate judge explained that a “power of
attorney” does not confer the ability to practice law. He allowed her one month to find
an attorney for the father; if she persisted in representing him, the judge warned that he
would recommend dismissal.

        Dridi and her father did not comply. During the next month, Dridi’s father
moved the court to recruit counsel. But he submitted no evidence of his financial status,
so the magistrate judge denied the motion and reminded him of the need either to
represent himself or find an attorney. Shortly before the one-month deadline, the father
attested that he “want[ed]” to proceed pro se, but he needed his daughter to manage
the case because, among other deficits, “[his] mind doesn’t remember things like it used
to.” Interpreting this assertion as reflecting that Dridi would still control the father’s
litigation, the magistrate recommended dismissal. Dridi objected, arguing that, having
“power of attorney” for her father, she had a right to argue her father’s claims pro se.
The district court overruled Dridi’s objections, concluding that a power of attorney does
not confer the ability to represent the principal. It then dismissed the complaint without
prejudice under Federal Rule of Civil Procedure 41(b) for failing to comply with the
order to secure an attorney. It also advised Dridi’s father that he could refile himself or
with the assistance of licensed counsel. So far as we know, he has done neither.

        The appellate brief (which Dridi’s father appears to authorize and which we may
therefore consider) focuses principally on the merits of the contract claim. It contains
only conclusory, undeveloped arguments about the ability of Dridi, unlicensed to
practice law, to represent her father in the district court. Because of the absence of a
response to the district court’s rationale for dismissal, we could affirm on this basis
alone. Williams v. Bd. of Educ., 982 F.3d 495, 511 (7th Cir. 2020). But we explain why the
district court permissibly dismissed the complaint under Rule 41(b).

       As her father’s attorney-in-fact but not a licensed attorney, Dridi could not
represent him during the proceedings in the district court. We discussed this rule in
Elustra v. Mineo, 595 F.3d 699, 702 (7th Cir. 2010). In that case a mother filed a false-
imprisonment suit on behalf of her children. Although she could file the suit, we
No. 21-1123                                                                           Page 3

enforced a federal rule that prohibited her from arguing on behalf of the children in
federal court during the suit. Id. at 704. She needed to retain counsel because, like Dridi,
she was not a lawyer and the claims were not her own. Id. at 704–05. Barring Dridi from
representing her father “jealously guards the judiciary’s authority to govern those who
practice in its courtrooms.” Id. at 705 (quoting Myers v. Loudoun Cnty. Pub. Schs.,
418 F.3d 395, 400 (4th Cir. 2005)). Like the rule in Elustra, the Southern District of
Indiana’s rules permit “only members of the court’s bar” to practice before it with an
exception for pro se litigants representing themselves. S.D. Ind. Loc. R. 83-5(a)(1)–(2)(A).
Litigants could circumvent this rule if they could confer the ability to practice law to
anybody by the facile expedient of signing a power of attorney. Therefore, the district
court reasonably decided that Dridi, acting as attorney-in-fact, cannot argue her father’s
claims pro se on his behalf.

        The district court’s decision to dismiss the suit without prejudice in order to
enforce the non-compliance with this rule was also reasonable. Courts have the inherent
authority to dismiss actions for a litigant’s failure to obey reasonable court orders. Link
v. Wabash R.R. Co., 370 U.S. 626, 630–32 (1962); O’Rourke Bros. Inc. v. Nesbitt Burns, Inc.,
201 F.3d 948, 952 (7th Cir. 2000). Before exercising this power, we have instructed
district courts to warn litigants of the consequences of their disobedience. Shaffer v.
Lashbrook, 962 F.3d 313, 316 (7th Cir. 2020). The district court here did so. It informed the
father and Dridi of the rule, warned them that dismissal was possible if the father did
not comply with the rule, and reminded them of the rule as the deadline for compliance
neared. When the father did not comply after the deadline, the district court permissibly
enforced the rule by dismissing his suit without prejudice and inviting him to refile.

        We recognize that, in the father’s affidavit, he said that he “want[s]” to proceed
pro se, but the district court reasonably ruled that this aspiration was insufficient. First,
the father acknowledged in the same affidavit that he was incapable of managing the
litigation himself and needed his daughter to do so. Therefore, the court reasonably
concluded that the father would not be able to fulfill his aspiration. Second, in Dridi’s
objections to the recommendation to dismiss, she argued only that she had the right to
argue her father’s case, not that he would control the litigation. With her disobedience
of the court’s order therefore evident, and with no indication of the father’s willingness
to comply with its order, the court’s decision to dismiss the case without prejudice was
sound. See Salata v. Weyerhaeuser Co., 757 F.3d 695, 699 (7th Cir. 2014).

                                                                                 AFFIRMED